Citation Nr: 1701219	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-31 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Department of Veterans Affairs burial benefits, to include a plot or interment allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to October 1971, and he died in August 2009.  The appellant is his surviving spouse.  This matter is on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In February 2014 and November 2015, the Board remanded the case to the RO to afford the appellant a Board hearing.  She was scheduled for such hearing in June 2016, but prior to the hearing date submitted a statement, canceling her hearing due to failing health.  The case was then returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in August 2009 at his residence from natural causes - neuroendocrine tumor, unknown primary with liver metastases; he was buried that month in a private cemetery. 

2.  The appellant, the Veteran's surviving spouse, paid for the Veteran's funeral expenses and filed an application for burial benefits in October 2009 for the nonservice-connected death; there is no evidence to show the appellant's personal funds were used to pay for any plot expenses. 

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits, and did not have a claim for compensation or pension pending. 

4.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2002, 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran served on active duty from July 1951 to October 1971.  He died in August 2009 from natural causes.  In October 2009, the appellant submitted an application for burial benefits, which indicates that the Veteran was interred in August 2009, within a day of his death.  Also on the application form, the appellant indicated that she paid a total of $2,517.75 for the burial, funeral, and transportation.  There was no indication as to whether or not there were any costs for a burial plot, and it is unclear whether she was specifically claiming reimbursement for any plot costs.   

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§  3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since October 2009, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  The Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2010.  

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702(b)(3)).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii) (now at 38 C.F.R. § 3.1702(c)(1)).  Thus, based on the above factual history, the claim has been timely filed, and the appellant is the party with legal standing to submit the claim for a burial allowance.  However, she has not submitted the threshold evidence required to show she has legal standing to submit the claim for a plot allowance, as there is no evidence showing the cost of a plot or gravesite, if any, and who paid such charges.  Thus, without proof that the appellant's funds were used to defray the cost of the plot expenses, the Board may not consider her application for a plot allowance.  In any case, as will be explained below, even if there was a valid receipt showing that the appellant had purchased a plot, a grant of her claim for a plot allowance would still not be warranted. 

According to the Veteran's death certificate, the cause of death was neuroendocrine tumor, unknown primary with liver metastases (there were no contributory causes listed).  At the time of his death, the Veteran had not established service connection for any disability.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disability.  In fact, on her claim for burial benefits in October 2009, she specifically denied that the Veteran's death was due to his service.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered. 

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705). 

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions:  at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705(b),(e), 3.1708(b),(c)). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b),(d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)). 

The appellant's claim for nonservice-connected burial benefits was timely filed in October 2009; however, the Board finds that none of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705 and § 3.1708) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension.  In fact, the record does not show he had any disability that was service-connected.  Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  There is no evidence to show that he ever filed such a claim.  Third, although service department records show the deceased was a veteran of both the Korean and Vietnam Wars, he was not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty, and the evidence does not indicate that the Veteran was without any next of kin, especially as the appellant in this case is his surviving spouse.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows, and the appellant states in her burial benefits application, that the Veteran died at a county hospice facility in August 2009.  Therefore, burial benefits are not warranted on the foregoing bases. 

As was noted earlier, it is uncertain as to whether the appellant's claim for burial benefits included a claim for a plot allowance.  She has not furnished evidence to show she actually paid for any burial plot out of her personal funds, so the initial requirement for establishing entitlement to a plot allowance is not met.  Notwithstanding the lack of any evidence of payment for a burial plot, her claim would still be denied.  The law provides for the payment of plot or interment allowance in certain circumstances.  For a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions:  (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. §§ 3.1600 and 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3.1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1) (now at 38 C.F.R. § 3.1707).

The Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a) and current 38 C.F.R. § 3.1701), and his death certificate shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, any claim for plot or interment allowance would still fail as the Veteran was not eligible for a burial allowance (under 38 C.F.R. § 3.1600(b)), and he did not die while admitted to a VA facility (under 38 C.F.R. § 3.1600(c)), as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death (under 38 C.F.R. § 3.1600(a)).  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1600.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and any claim for such would necessarily be denied. 

The appellant contends that nonservice-connected burial benefits are warranted, asserting essentially that such benefits should be awarded based on the Veteran's long and honorable service.  While the Board is sympathetic to her claim, entitlement to burial benefits is established based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's long and distinguished service, which is duly acknowledged and appreciated.  In conclusion, the evidence does not indicate that the conditions for burial benefits, set forth in 38 C.F.R. §  3.1600 (now 38 C.F.R. § 3.1700 et seq.), have been met.  There is no legal entitlement to a burial allowance; the appeal must be denied.   


ORDER


The appeal seeking entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


